                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 JOEL MILLER, et al.,                    HONORABLE JEROME B. SIMANDLE

                   Plaintiffs,
                                                  Civil Action No.
      v.                                         17-7149 (JBS/KMW)

 ALISA ADLER, et al.,                     ORDER FOR DEFAULT JUDGMENT

                   Defendants.



     Upon consideration of the Complaint and Motions for Default

Judgment [Docket Items 29 & 33] by Plaintiffs Joel Miller and

Stephanie Segal Miller (collectively, “Plaintiffs”), it appears

to the Court that Defendants Daniel Hirsch and Alisa Adler

(collectively, “Defendants”)      were served process on September

21, 2017 and no later than April 22, 2018, respectively, and

have knowingly and willfully failed to appear, plead or

otherwise defend, and the default against said Defendants having

been entered;

     IT IS this        29th    day of    October     hereby

     ORDERED that Plaintiffs’ motions for default judgment shall

be, and are hereby, GRANTED IN PART, DENIED WITHOUT PREJUDICE IN

PART, and DISMISSED WITHOUT PREJUDICE IN PART; and it is further

     ORDERED    that    Plaintiffs’   motions,   insofar   as   they   seek

contract damages and interest in connection with Counts 1 & 2 of

the Complaint, shall be, and are hereby GRANTED; and it is further
        ORDERED that judgment is entered against Defendant Adler

individually, and in favor of each listed Plaintiff, in the amount

of   fifty-three      thousand,    seven      hundred     and      sixty   dollars

($53,760.00) and against Defendants Adler and Hirsch, jointly and

severally, and in favor of each listed Plaintiff, in the amount of

two hundred and nineteen thousand, five hundred and thirty-four

dollars       ($219,534.00),   which    includes        contract     damages   and

interest with regards to Counts 1 & 2 of the Complaint; and it is

further

        ORDERED that Plaintiffs’ request for attorneys’ fees and

costs shall be, and is hereby, DENIED WITHOUT PREJUDICE; and it is

further

        ORDERED   that   Plaintiffs    may    make   a   renewed     request   for

attorneys’ fees and costs, including documentation regarding the

costs    or    fees   Plaintiffs   have      expended    in   this    litigation,

consistent with Federal Rule of Civil Procedure 54(d)(2) and Local

Civil Rules 54.2(a) & (b); and it is further

        ORDERED that Plaintiffs’ requests for default judgment with

respect to Counts 3 & 4 of the Complaint shall be, and are hereby,

DISMISSED WITHOUT PREJUDICE; and it is further

        ORDERED that if Defendants Adler and Hirsch fail to comply

with any of the terms of this Order, Plaintiffs may, in addition

to pursuing the remedies provided under Federal Rule of Civil

Procedure 69, reopen this case upon motion to this Court and notice


                                       2
to Defendants, and may at that time ask for further appropriate

monetary and/or injunctive relief, including a motion for contempt

of court; and it is further

     ORDERED that this Order and Judgment is enforceable, without

duplication,   by   one   or    more   of       the    Plaintiffs,     jointly    and

severally, or their agents; and it is further

     ORDERED that Plaintiffs shall promptly cause a copy of this

Judgment to be served upon Defendants Adler and Hirsch and shall

file a certificate of such service upon this docket; and it is

further

     ORDERED   that    Counts   3   and     4    of    the   Complaint    shall    be

administratively      terminated    without           prejudice   to   Plaintiffs’

rights to pursue them at a later date in a manner consistent with

law; and it is further

     ORDERED that the Clerk of Court, after entry of the Judgment

herein, shall close this case upon the docket. The Court maintains

jurisdiction over the enforcement of this Order and Judgment by

Default.



                                    s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




                                       3
